             Case 3:19-cr-00015-KAD Document 1 Filed 01/15/19 Page 1 of 2




                                                      DISTRICT COURT
                                                       ONNE TJCUT
                                                     -...
                                                    hity      18- 1

UNITFD       STAT~'   '   F M 'Ry .s . DISTRICT COIJ~        o. :l 9         ~ ;(· Af'
                                                                       'Rl5_ ~-,,_,
                                .     EW  I AlE~~~~ .
        v.                                                  VIOLATIONS:

TREYQUANE SNELL and                                         18 U.S.C. § 2119 (Carjacking Resulting in
ANTOINE SNELL                                               Serious Bodily Injury)

                                                            18 U.S.C. § 1951(a) (Hobbs Act Robbery)

                                                            18 U.S.C. § 2 (Aiding and Abetting)

                                              INDICTMENT

        The Grand Jury charges:

                                              COUNT ONE
                               (Carjacking Resulting in Serious Bodily Injury)

        1.       On or about December 21, 2016, in the District of Connecticut, the defendants

TREYQUANE SNELL and ANTOINE SNELL, together with Juvenile Co-Conspirator #1, whose

identity is known to the Grand Jury, with the intent to cause serious bodily harm, took a motor vehicle,

that is, a 2009 Honda Accord that had been transported, shipped, and received in interstate and foreign

commerce, from M.L. by force, violence, and intimidation, resulting in serious bodily injury that caused

extreme physical pain to M.L.

       In violation of Title 18, United States Code, Sections 2119 and 2.


                                              COUNT TWO
                                           (Hobbs Act Robbery)

        2.       At all times material to this Indictment, the victim, M.L., owned and operated a

commercial restaurant in Ansonia, Connecticut, which business engaged in interstate commerce and in

an industry which affects interstate commerce; to wit, the restaurant utilized food and packaging products

from vendors located outside of the District of Connecticut, and offered a food delivery service, which
             Case 3:19-cr-00015-KAD Document 1 Filed 01/15/19 Page 2 of 2



M.L. performed using a 2009 Honda Accord, which vehicle was manufactured outside of the District of

Connecticut and registered in the State ofNew York.

        3.      On or about December 21, 2016, in the District of Connecticut, the defendants

TREYQUANE SNELL and ANTOINE SNELL, together with Juvenile Co-conspirator #1, whose

identity is known to the Grand Jury, did unlawfully obstruct, delay and affect, and attempt to obstruct,

delay and affect, commerce as that term is defined in Title 18, United States Code, Section 1951, and the

movement of articles and commodities in such commerce, by robbery as that term is defined in Title 18,

United States Code, Section 1951, in that the defendants TREYQUANE SNELL and ANTOINE SNELL,

together with Juvenile Co-conspirator #1, did unlawfully take and obtain personal property, consisting

of a 2009 Honda Accord, in the presence ofM.L., the owner of the 2009 Honda Accord, against his will

by means of actual and threatened force, violence, and fear of injury, immediate and future, to his person,

that is, by assaulting M.L.

        In violation of Title 18, United States Code, Sections 191 (a) and 2.

                                                                A TRUE BILL

                                                                        /s/




DOUGLAS M RABITO
ASSISTANT UNITED STATES ATTORNEY


  ~~L--
MARIA DEL PILAR GONZALEZ
ASSISTANT UNITED STATES ATTORNEY


                                                     2
